        Case 7:20-cv-09443-NSR Document 10 Filed 12/29/20 Page 1 of 1




                                        12/29/2020
                 IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

SAIM SARWAR,                         :
                                     : Case No.: 7:20-cv-9443
          Plaintiff,                 :
v.                                   :
                                     :
QIAO LIN,                            :
                                     :
          Defendant.                 :
____________________________________ :

           MOTION TO WITHDRAW REQUEST FOR DEFAULT

      Plaintiff, by and through his undersigned counsel, hereby moves to withdraw

his Request for Default filed earlier today. This was merely a clerical error on behalf

of Plaintiff’s counsel.

/s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.
5150 Cottage Farm Rd.
Johns Creek, GA 30022
Tel: 404.276.7277

ATTORNEYS FOR PLAINTIFF Plaintiff's motion to withdraw his request for default
                        is GRANTED. The Court of the Clerk is kindly
                        directed to terminate the motions at ECF Nos. 7 and
                        9.

                          Dated:     12/29/2020
                                     White Plains, NY
